     Case 3:19-cv-02948-S Document 15 Filed 02/26/20               Page 1 of 3 PageID 57




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 TERESITA GARCIA,                                  CLASS ACTION
 individually and on behalf of all others
 similarly situated,

 Plaintiff,                                        CIVIL ACTION NO. 3:19-cv-02948-S

 v.

 AXXESS TECHNOLOGY SOLUTIONS
 INC.,

 Defendant,

 _____________________________________

                           JOINT STIPULATION OF DISMISSAL

         Plaintiff, Teresita Garcia, and Defendant, Axxess Technology Solutions Inc., pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal of this action

as follows:

1.       All claims of the Plaintiff, Teresita Garcia, individually, are hereby dismissed with

prejudice, with each party to bear their own fees and costs.

2.       All claims of any unnamed member of the alleged class are hereby dismissed without

prejudice.

Dated: February 26, 2020

Respectfully submitted,

SHAMIS & GENTILE, P.A.
/s/ Angelica M. Gentile
Angelica M. Gentile, Esq.
Texas Bar No. 24112322
  Case 3:19-cv-02948-S Document 15 Filed 02/26/20   Page 2 of 3 PageID 58




agentile@shamisgentile.com
14 NE 1st Avenue, Suite 1205
Miami, FL 33132
Telephone: 305-479-2299

Counsel for Plaintiff Teresita Garcia


/s/ Chris Groves
Christopher Groves
Texas State Bar. No. 00793862
EGAN NELSON LLP
2911 Turtle Creek Blvd., Suite 1100
Dallas, Texas 75219
Phone: (214) 628-9500
Facsimile: (214) 628-9505
chris.groves@egannelson.com

ATTORNEY FOR DEFENDANT AXXESS
TECHNOLOGY SOLUTIONS INC.
  Case 3:19-cv-02948-S Document 15 Filed 02/26/20                Page 3 of 3 PageID 59




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

                                              /S/Angelica M. Gentile____
                                              Angelica M. Gentile, Esq.
                                              Florida Bar # 101754
